DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1C is not legible and in the drawing itself is labeled “Fig 1” but is referred to as Figure 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: ¶2 does not end in a period.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 11, 14-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (machine translation of JP2019196978A).
Re claim 1, Ishihara teaches a method of operating a mobile printing robot, comprising:
operating a mobile printing robot with retroreflective device mounted on a surface of the mobile printing robot (inking robot 1 with directional prism 11), the retroreflective device configured to return a laser beam of an absolute positioning device (see at least ¶12 for total station 2 tracking directional prism 11 and measuring position with laser); 
receiving position measurements from the absolute positioning device (see at least ¶12 for inking robot 1 and total station 2 communicating wirelessly; it would have been obvious, if not inherent, to modify the method to have the total tracking station send the position measurement to the inking robot in order to perform the step below); and 
controlling the position of the mobile printing robot based at least in part on the received position measurements (see at least ¶63 for comparing measured position to a previously measured position to determine actual movement amount and controlling the inking robot based on error between actual movement amount and target movement amount); 
wherein the mobile printing robot performs at least one operation to adapt to a limitation of an optical response of the retroreflective device to improve a capability to determine the position of the mobile printing robot (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful).

Re claim 2, Ishihara teaches wherein limitation of the optical response of the retroreflective device includes at least one of 1) a limitation on an acceptance angle of the retroreflective device 

Re claim 3, Ishihara teaches wherein the retroreflective device is rotatably mounted to the mobile printing robot and the at least one operation comprises controlling a rotation angle of the retroreflective device to face the absolute positioning device within the acceptance angle of the retroreflective device (see rotation/lifting actuator 19; see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).

Re claim 6, Ishihara teaches wherein the retroreflective device is a prism rotatably mounted to the mobile printing robot and the at least one operation comprises controlling a rotation angle of the retroreflective device to face the absolute positioning device (see rotation/lifting actuator 19; see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).

Re claim 8, Ishihara teaches a method of operating a mobile robot, comprising:
operating a mobile printing robot with a retroreflective device rotatably mounted on a surface of the mobile printing robot, the retroreflective device configured to return a laser beam of an absolute positioning device; 
receiving position measurements from the absolute positioning device; 
controlling the position of the mobile printing robot based at least in part on the received position measurements; and 
controlling a rotation angle of the retroreflective device to adapt to an angular limitation on an optical response of the retroreflective device to improve a capability to determine the position of the mobile printing robot (see rotation/lifting actuator 19; see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).

Re claim 9, Ishihara teaches wherein the angular limitation comprises an acceptance angle (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).

Re claim 11, Ishihara teaches wherein the retroreflective device is a prism (directional prism 11).

Re claim 14, Ishihara teaches a mobile robot apparatus, comprising:
a mobile printing robot (inking robot 1); 
a retroreflective device mounted to a surface of the mobile printing robot by a rotatable mount, the retroreflective device configured to return a laser beam of an absolute positioning device (directional prism 11; rotation/lifting actuator 19; see at least ¶12 for total station 2 tracking directional prism 11 and measuring position with laser); 
a wireless interface for the mobile printing robot to receive position information from the absolute positioning device (wireless LAN master device 16; see at least ¶12 for inking robot 1 and total station 2 communicating wirelessly; it would have been obvious, if not inherent, to modify the method to have the total tracking station send the position measurement to the inking robot in order to perform the step below); and 
a controller to control movement of the mobile printing robot based at least in part on the received position information (PC 17; see at least ¶63 for comparing measured position to a previously measured position to determine actual movement amount and controlling the inking robot based on error between actual movement amount and target movement amount); 34 of 37 PLW Ref. 10547-08750 US 
wherein the mobile printing robot is configured to control a rotation angle of the retroreflective device to adapt to an angular limitation on an optical response of the retroreflective device to improve a capability to determine the position of the mobile printing robot (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful).

Re claim 15, Ishiahra teaches wherein the angular limitation comprises an acceptance angle (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).

Re claim 17, Ishihara teaches wherein the retroreflective device is a prism (directional prism 11).

Re claim 20, Ishihara teaches a mobile robot apparatus, comprising:35 of 37 PLW Ref. 10547-08750 US 
a mobile printing robot (inking robot 1); 
a retroreflective device mounted to a surface of the mobile printing robot by a rotatable mount, the retroreflective device configured to return a laser beam of an absolute positioning device (directional prism 11; rotation/lifting actuator 19; see at least ¶12 for total station 2 tracking directional prism 11 and measuring position with laser); 
a wireless interface for the mobile printing robot to receive position information from the absolute positioning device (wireless LAN master device 16; see at least ¶12 for inking robot 1 and total station 2 communicating wirelessly; it would have been obvious, if not inherent, to modify the method to have the total tracking station send the position measurement to the inking robot in order to perform the step below); and 
a controller to control movement of the mobile printing robot during at least a portion of a printing operation based at least in part on the received position information (PC 17; see at least ¶63 for comparing measured position to a previously measured position to determine actual movement amount and controlling the inking robot based on error between actual movement amount and target movement amount); 
wherein the mobile printing robot performs at least one operation to adapt to a limitation of an optical response of the retroreflective device to improve a capability to determine the position of the mobile printing robot (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful).

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (machine translation of JP2019196978A) in view of Stathis (US 20110043515 A1).
Re claim 4, Ishitani is silent regarding wherein the retroreflective device is a corner reflector.
However, Stathis teaches wherein the retroreflective device is a corner reflector (see at least ¶327 for use of a moveable prism or corner cube).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Ishitani to use a corner reflector as the retroreflective device as prisms and corner reflectors are recognized as equivalents when used with total stations as shown by Stathis.

Re claim 10, Ishitani teaches wherein the retroreflective device is a prism and the rotation angle is controlled to have the prism facing the absolute positioning device within the acceptance angle of the prism (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).
Ishitani is silent regarding the retroreflective device being a corner reflector.
However, Stathis teaches wherein the retroreflective device is a corner reflector (see at least ¶327 for use of a moveable prism or corner cube).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the method of Ishitani to use a corner reflector as the retroreflective device as prisms and corner reflectors are recognized as equivalents when used with total stations as shown by Stathis.

Re claim 16, Ishitani teaches wherein the retroreflective device is a prism and the rotation angle is controlled to have the prism facing the absolute positioning device within the acceptance angle of the prism (see at least ¶61 for rotating the direction prism 11 when measurement by total station 2 is unsuccessful; in other words measurement of the total station is successful when the direction prism is rotated within an acceptable angle).
Ishitani is silent regarding the retroreflective device being a corner reflector.
However, Stathis teaches wherein the retroreflective device is a corner reflector (see at least ¶327 for use of a moveable prism or corner cube).
It would have been obvious to one of ordinary skill in the art before the effectively filed date of the invention to modify the apparatus of Ishitani to use a corner reflector as the retroreflective device as prisms and corner reflectors are recognized as equivalents when used with total stations as shown by Stathis.

Allowable Subject Matter
Claims 5, 7, 12, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664